Title: From George Washington to Tench Tilghman, 9 July 1782
From: Washington, George
To: Tilghman, Tench


                  
                     My dear Sir,
                     Head Qrs Newburgh 9th of July 1782.
                  
                  ‘Till your letter of the 28th Ulto arrived (which is the first from you, & the only direct acct of you, since we parted at Philadelphia)—We have had various conjectures about you—Some thought you were dead—others that you were Married—and all that you had forgot Us.  Your letter is not a more evident contradiction of the first & last of these suppositions than it is a tacit confirmation of the Second; and as none can wish you greater success in the prosecution of the Plan you are upon than I do.  so believe me sincere, when I request you to take your own time to accomplish it, or any other business you may have on hand—at the same time I must be allowed to add, that you have no friend that wishes more to see you than I do.
                  I have been in constant expectation ever since my arrival at this place of a Summons to meet Count Rochambeau at Philadelphia, to settle a plan for the ensuing Campaign.  the non-arrival of the dispatches from his Court has hitherto prevented it. but the absolute necessity (to avoid delay after they do arrive)—has induced me to propose a meeting at all events; that we may settle such hypothetical plans as will facilitate our operations without waiting for this meeting afterwards.  I shall know the result of this proposition in the course of a few days, as my dispatches left this the 24th Ulto.
                  We have nothing new in this Quarter.  Sir Guy, gives strong assurances of the pacific disposition of his most gratious Majesty, by Land.  Sir (that is to be) Digby, gives proofs, if he is dificient in assurances, of his most gracious Majesty’s good intentions of capturing every thing that floats on the face of the Waters; and of his humane design of suffocating all those who are taken thereon, in Prison Ships, who will not engage in his service.  To an American whose genius is not susceptable of refined Ideas there would appear some little inconsistency in all this; but to the enlarged, & comprehensive Mind of a Briton, these things are perfectly reconcilable.  But whether they are right, or whether they are wrong time will determine.
                  I am just returned from a visit to our Northern Posts; in which Albany, Schenectady, Saratoga, the Cohos, & the Fields of Burgoyne were visited—Mrs Washington who sets out this day for Mount Vernon thanks you for your kind remembrance of her—She wishes you as I do, as much happiness as you can do yourself.  Sincerely & Affectly I am Dr Sir Yr Obedt Servt
                  
                     Go: Washington
                     
                  
               The portion in square brackets is taken from the draft.